DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 2-22, 24 and 26, with traverse in the reply filed on 6/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/22.
Claim Objections
Claims 11, 15, 24 and 26 are objected to because of the following informalities:  
Claim 11 and 15 recites “1 .0” and 1 .5” respectively which appears to have an extra space, applicant should amend to delete the extra space. 
Claims 24 and 26 recites in the last paragraph “at an a value” which appears to have an extra “an”, which should preferably be deleted.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-22, 24 and 26, in each of claim 24 and 26, each claim recites a formula, however does not define the terms alpha, Qt and Qs in the claim, therefore uncertainty exists as to the definitions of these characters in the formulas presented in claim 24 and 26.
Regarding claims 2-22, 24, the last phrase of claim 24, “after the gaseous phase has traversed distance D through the liquid phase” as read appears to be missing a conclusion to the claimed method. That is, “after” the claimed limitation here, what is the subsequent result in the method? Applicant should amend to either delete “after” or conclude the statement with a result.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somlyai (Hungarian application HU 1100435 A2) (Equivalent to US 9,675,903 B2, and for purposes of examination, citations will be made to the English language equivalent) in view of Lee et al. (US 4,559,109 A), hereafter referred to as Lee.
Regarding claim 26, Somlyai teaches a process for the separation of the components of a liquid mixture (Title) involving passing gaseous phase (micro) bubbles (col. 3 ln. 33-35) through the liquid mixture so the more volatile component(s) of the mixture is/are concentrated within the bubbles (i.e. mass transfer occurs between the phases) (col. 3 ln. 36-44). In example 8 (col. 11 ln. 1-5), Somlyai teaches an apparatus of the invention having a tank of 50cm diameter filled with 10L of liquid (col. 9 ln. 18-25). From this experimental set up it is calculated using the equation for the volume of a cylinder (V = π * r2 * h) that the liquid height (h) in the tank (i.e. the liquid phase thickness) is 5.1 cm.
Regarding the limitations that the heat ratio of the system is maintained at a value greater than 0.5, the heat ratio as defined by the instant specification is a function of the parameters Qs and Qt where Qs = ρ Vmix Cp,mix (To,mix – Ti,mix-) and QT =                         
                            
                                
                                    P
                                    
                                        
                                            V
                                        
                                        ˙
                                    
                                
                                
                                    R
                                    T
                                
                            
                        
                     MWgas Cp,gas (Ti,gas – To,gas-) t. Somlyai teaches that the tank containing the liquid mixture is heated by a heat transfer unit so the temperature of the liquid mixture can be set to any value (col. 9 ln 18-21). In Examples 1 and 8 (col. 9 and 11) the liquid temperature was kept at 60°C and in Example 2, the water was kept at 80°C. One skilled in the art would appreciate that keeping the water temperature at a constant value results in an initial temperature and final temperature of the liquid mixture that are the same (i.e. To,mix = Ti,mix-). Using this relationship in the equation for heat ratio, the value of Qs is zero and, therefore, the calculated heat ratio for the system is 1.
Somlyai does not explicitly disclose contacting the gaseous phase with processed biomass in the liquid phase.
Lee is directed to recovering ethanol from an aqueous mixture (Abstract) and teaches that conventional methods for recovering anhydrous ethanol from an aqueous alcohol solution such as a fermentation broth (claimed processed biomass) generally comprises the steps of distillation of dilute aqueous ethanol to its azeotrope (about 95.57 weight percent ethanol), azeotropic distillation using a third component to break up the azeotrope and remove the remaining water, and distillation to separate water from the third component so that the third component can be recycled. Such a method consumes 50 to 80 percent of the energy used in a typical fermentation ethanol manufacturing process, and is frequently cited in criticizing the potential of biomass-derived ethanol as a liquid fuel. Most of the energy consumption occurs in distilling above 85 percent ethanol. With increasing ethanol product concentration, the rectifying operating line approaches the equilibrium line and requires more theoretical plates in the distillation column to produce high purity ethanol. To minimize the number of theoretical plates, a higher reflux ratio is required, and the energy input requirement becomes larger. The incremental energy requirement to produce ethanol of 90 weight percent or higher purity increases precipitously and when the azeotrope is approached, the distillation energy input approaches the ethanol energy output. See column 2 line 43 through column 3 line 3.
Somlyai also recognizes that fractional distillation has been used in the industry for decades to separate substances of different boiling point such as the separation of alcohol from water (col. 1 ln. 13-17) and that the separation of materials in columns of very high (theoretical or physical) plate number require considerable energy expenditure (col. 1 ln. 25-27). Because the invention of Somlyai is directed to a more efficient method for separating components of slightly different boiling points (i.e.  ethanol and water as the mixture approaches its azeotrope) than fractional distillation methods available at present in which columns have very high plate number (col. 3 ln. 15-17), it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the device of Somlyai to the fermentation ethanol manufacturing process in order to provide a more efficient method of distilling the aqueous mixture above 85 percent ethanol, thereby provide a solution that will increase the potential of biomass-derived ethanol as a liquid fuel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,150,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘051 are the more limited of the two sets of claims, however it is obvious to claim the less limited instant invention through routine experimentation.
Allowable Subject Matter
Claims 2-22, 24 would be allowable if rewritten or amended to overcome the objections, rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a timely filed, properly-executed Terminal Disclaimer were submitted to overcome the obviousness type double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 24, the prior art does not teach or fairly suggest the claimed process for the mass transfer of at least one volatile component in a gaseous phase at temperature t2 into a liquid phase of thickness D at a temperature to which is higher than the temperature t2 of the gaseous phase and the heat ratio of the system as defined by the claimed formula is maintained at an a value of greater than 0.5, which process comprises contact of the gaseous phase in the form of microbubbles with control of liquid thickness D such that the volatile component dissolves into the liquid phase and after the gaseous phase has traversed distance D through the liquid phase.
Somlyai (Hungarian application HU 1100435 A2), is regarded as the closest relevant prior art, Somlyai teaches a process for the separation of the components of a liquid mixture (Title) involving passing gaseous phase (micro) bubbles (col. 3 ln. 33-35) through the liquid mixture so the more volatile component(s) of the mixture is/are concentrated within the bubbles (i.e. mass transfer occurs between the phases) (col. 3 ln. 36-44). In example 8 (col. 11 ln. 1-5), Somlyai teaches an apparatus of the invention having a tank of 50cm diameter filled with 10L of liquid (col. 9 ln. 18-25). From this experimental set up it is calculated using the equation for the volume of a cylinder (V = π * r2 * h) that the liquid height (h) in the tank (i.e. the liquid phase thickness) is 5.1 cm. Regarding the limitations that the heat ratio of the system is maintained at a value greater than 0.5, the heat ratio as defined by the instant specification is a function of the parameters Qs and Qt where Qs = ρ Vmix Cp,mix (To,mix – Ti,mix-) and QT =                 
                    
                        
                            P
                            
                                
                                    V
                                
                                ˙
                            
                        
                        
                            R
                            T
                        
                    
                
             MWgas Cp,gas (Ti,gas – To,gas-) t. Somlyai teaches that the tank containing the liquid mixture is heated by a heat transfer unit so the temperature of the liquid mixture can be set to any value (col. 9 ln 18-21). In Examples 1 and 8 (col. 9 and 11) the liquid temperature was kept at 60°C and in Example 2, the water was kept at 80°C. One skilled in the art would appreciate that keeping the water temperature at a constant value results in an initial temperature and final temperature of the liquid mixture that are the same (i.e. To,mix = Ti,mix-). Using this relationship in the equation for heat ratio, the value of Qs is zero and, therefore, the calculated heat ratio for the system is 1. However, Somlyai does not teach a gaseous phase at temperature t2 into a liquid phase of thickness D at a temperature to which is higher than the temperature t2 of the gaseous phase.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772